— Appeal from a judgment of the Supreme Court (Zwack, J.), entered November 23, 2011 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
*1166Petitioner commenced this CPLR article 78 proceeding challenging her removal from the temporary work release program. After Supreme Court granted respondents’ pre-answer motion to dismiss the proceeding for failure to exhaust administrative remedies, petitioner sought to appeal to this Court. However, the Attorney General has advised this Court that, as of June 14, 2012, petitioner has been released on parole. “Inasmuch as petitioner is no longer incarcerated and can no longer be affected by the determination denying [her] temporary work release application, this appeal must be dismissed as moot” (Matter of Shell v New York State Dept. of Corrections Temporary Release Program, 26 AD3d 537, 537 [2006] [citations omitted]).
Rose, J.R, Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.